Citation Nr: 1116381	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  10-11 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for mid and lower spine condition, also claimed as secondary to the service-connected knee disabilities, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a service connection claim for a cervical spine condition, also claimed as secondary to the service-connected knee disabilities, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to April 1987, during the Vietnam Era and peacetime.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA), Detroit, Michigan, Regional Office (RO), which inter alia determined that new and material evidence had been received to reopen the service connection claims for mid and lower spine and cervical spine conditions, also claimed as secondary to the service-connected knee disabilities, but ultimately denied service connection for mid and lower spine and cervical spine conditions.  The Veteran disagreed with such denials and subsequently perfected an appeal.   

Service connection for a cervical spine condition and a mid and lower spine condition was previously denied in a May 2006 rating decision.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue the Board is required to address on appeal, despite the RO's actions.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As such, the issues are appropriately captioned as above.  

In May 2010, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.     
The herein reopened issues of entitlement to service connection for a cervical spine condition and a mid and lower spine condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2006 rating decision, the RO denied the Veteran's service connection claims for a cervical spine condition and a mid and lower spine condition; the Veteran was provided notice of the decision and of his appellate rights.

2.  The Veteran did not appeal the May 2006 rating decision, and such decision became final.

3.  The evidence received since the RO's May 2006 rating decision is not duplicative or cumulative of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's service connection claims for a cervical spine condition and a mid and lower spine condition.


CONCLUSIONS OF LAW

1.  The RO's unappealled May 2006 decision that denied service connection for a mid and lower spine condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  Evidence received since the RO's May 2006 rating decision is new and material; the claim of entitlement to service connection for a mid and lower spine condition is therefore reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

3.  The RO's unappealled May 2006 decision that denied service connection for a cervical spine condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2010).
4.  Evidence received since the RO's May 2006 rating decision is new and material; the claim of entitlement to service connection for a cervical spine condition is therefore reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Without deciding whether the notice and development requirements of the VCAA have been satisfied with respect to the Veteran's new and material evidence claims for service connection for a cervical spine condition and a mid and lower spine condition, the Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claims.  This is so because the Board is taking action favorable to the Veteran by reopening his claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Legal Criteria and Analysis - Applications to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall 

reopen the claim and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).    

Evidence is considered "new" if it was not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

By way of history, the Veteran initially filed a service connection claim for a cervical spine and a mid and lumbar spine disability in December 2005.  In a May 2006 rating decision, the RO denied service connection for a cervical spine condition and a mid and lower spine condition on the basis that that cervical spine and lumbar spine disabilities were not present during military service and are not related to his service-connected knee disabilities.  Because the Veteran did not submit a Notice of Disagreement to initiate appellate review and a Substantive Appeal to perfect an appeal of the RO's May 2006 rating decision, that determination became final, based on the evidence then of record.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  This is the last final decision regarding the Veteran's service connection claims for a cervical spine condition and a mid and lower spine condition. The evidence of record when the RO decided the claim in May 2006 included the Veteran's service treatment records (STRs), a November 2005 Private Radiological Report, a February 2006 notice of failure to report for a VA examination, and statements submitted by the Veteran. 

Evidence associated with the claims file since the prior last final decision regarding the service connection claims for a cervical spine condition and a mid and lower spine condition (May 2006 rating decision) includes statements and written argument submitted by or on behalf the Veteran, private treatment records, a May 2010 Board Hearing Transcript, and a September 2008 VA Examination Report. 

On review, the Board finds that new and material evidence has been received to reopen the service connection claims for a cervical spine condition and a mid and lower spine condition.  In this regard, the evidence includes statements from the Veteran that he suffered from back pain as a result of a back injury in-service "running in combat boots for 12 years," and his neck and low back disabilities are a result of his in-service back injury and/or were aggravated by his bilateral knee disabilities, which were not of record at the time of the May 2006 rating decision.  See May 2010 Board Hearing Transcript.  Such evidence, either by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. 3.156(a).

The May 2010 Board Hearing Transcript, coupled with the previously submitted evidence of record, is material in that it suggests a relationship between his neck and back disabilities and his in-service back injury and/or service-connected bilateral knee disabilities, and therefore raise a reasonable possibility of establishing the claims.  As such, the Board finds that the May 2010 Board Hearing Transcript is considered new and material for the purpose of reopening the service connection claims for a cervical spine condition and a mid and lower spine condition, and such claims are reopened.    

ORDER

New and material evidence to reopen a claim of entitlement to service connection for mid and lower spine condition, also claimed as secondary to the service-connected knee disabilities, has been received; to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to service connection for a cervical spine condition, also claimed as secondary to the service-connected knee disabilities, has been received; to this extent, the appeal is granted.


REMAND

The Board has herein reopened service connection claims for a cervical spine condition and a mid and lower spine condition.  Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Initially, the Board notes that in April 2010 the Veteran submitted a treatment letter from his private physician Dr. T. Schmidt (see March 2010 Private Opinion Letter from Dr. T. Schmidt), such evidence has not been considered by the RO, the agency of original jurisdiction (AOJ), as such evidence was not of record when the AOJ last adjudicated the claim in the January 2010 Statement of the Case.  Further, the Veteran has not provided a waiver of consideration by the AOJ of such evidence.  As such, remand for initial consideration by the RO of the March 2010 Private Opinion Letter from Dr. T. Schmidt is required under 38 C.F.R. § 20.1304(c) (2010).  

Generally, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a disorder noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires competent and credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection is also warranted for a disability that is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

Initially, in this case, the Board notes that the Veteran is diagnosed with cervical spondylosis with status-post C4-C5 laminectomy, decompression, and fusion with orthopedic hardware, and degenerative disc disease of the lumbar spine.  See September 2008 VA Examination Report.

The Veteran claims that he injured his back as a result of "running in combat boots for 12 years" during service.  See May 2010 Board Hearing Transcript.  He also reported various treatment for back pain in service, to include treatment in 1982 and 1986.  See September 2009 Type-Written Statement from the Veteran (Notice of Disagreement).  In the alternative, the Veteran claims that his cervical spine and mid/low spine conditions were aggravated by his service-connected bilateral knee disabilities.  See May 2010 Board Hearing Transcript.  Review of the Veteran's service treatment records (STRs) contain complaints and treatment of low back pain and assessment of low back strain.  See October 1986 Chronological Record of Medical Care.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49(2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, the Court has held that "a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional."  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  However, a medical opinion cannot be disregarded solely on the rationale that the medical opinion is based on a history provided by the veteran.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  On the other hand, the Board may reject a medical opinion if the Board finds that other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion.  The Board should evaluate the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Further review of the claims file includes a September 2008 VA Examination Report, which included opinions regarding whether the Veteran's cervical spondylosis with status-post C4-C5 laminectomy, decompression, and fusion with orthopedic hardware, and degenerative disc disease of the lumbar spine were related to his service-connected bilateral knee disabilities.  However, the September 2008 examiner failed to opine whether the Veteran's cervical spine and mid/low spine disabilities "were aggravated by" the Veteran's service-connected bilateral knee disabilities.  The September 2008 examiner also did not provide an opinion regarding whether "it is as least as likely as not" that the Veteran's cervical spine and mid/low spine disabilities are related to service, to include an in-service low back injury.  See September 2008 VA Examination Report.  Therefore, the Board finds such examination inadequate to decide the claims and a remand for a new examination with opinions is necessary to determine whether the Veteran's cervical spine and mid and lower spine conditions, to include his diagnosed cervical spondylosis with status-post C4-C5 laminectomy, decompression, and fusion with orthopedic hardware, and degenerative disc disease of the lumbar spine, are related to his service and whether such conditions were aggravated by the service-connected bilateral knee disabilities.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  

The Board also notes that Veteran indicated that he received treatment of his neck and low back conditions from a private physician, Dr. R. Johnson.  See May 2010 Board Hearing Transcript.  Review of the Veteran's claims folder is negative for any treatment records from Dr. R. Johnson..  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  Consequently, the Veteran's treatment records from a private physician, Dr. R. Johnson, regarding his neck and low back condition should be obtained and associated with the claims file.  
    
Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim remaining on appeal and to afford full procedural due process, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested that he identify all treatment for his cervical spine and mid and low back conditions, to specifically include the private physician (Dr. R. Johnson) who treated his neck and low back conditions after service as identified during the May 2010 Board hearing.  After receiving any necessary authorization from the Veteran, any identified medical records, to specifically include those from the private physician (Dr. R. Johnson) who treated his neck and low back conditions after service, should be associated with the Veteran's VA claims folder.  To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made.  

2.  After completion of the above-requested development, the Veteran should  also be afforded an appropriate VA medical examination to determine the current nature and etiology of any cervical spine condition, to include cervical spondylosis with status-post C4-C5 laminectomy, decompression, and fusion with orthopedic hardware, and any mid and lower spine condition, to include degenerative disc disease of the lumbar spine.

The VA medical examiner should render an opinion as to whether it is at least as likely as not that any cervical spine condition, to include cervical spondylosis with status-post C4-C5 laminectomy, decompression, and fusion with orthopedic hardware, is related to the Veteran's service, specifically a low back injury in-service.  The examiner should also render an opinion whether it is at least as likely as not that any cervical spine disability, to include cervical spondylosis with status-post C4-C5 laminectomy, decompression, and fusion with orthopedic hardware, is aggravated by the Veteran's service-connected bilateral knee disabilities.   

The VA medical examiner should also render an opinion as to whether it is at least as likely as not that any mid and lower spine condition, to include degenerative disc disease of the lumbar spine, is related to the Veteran's service, specifically a low back injury in-service.  The examiner should also render an opinion whether it is at least as likely as not that any mid and lower spine disability, to include degenerative disc disease of the lumbar spine, is aggravated by the Veteran's service-connected bilateral knee disabilities.   

A complete rationale should be provided for any opinion.  The examiner should reconcile his or her opinion with the Veteran's STRs, to include the October 1986 Chronological Record of Medical Care, and the Veteran's post-service treatment records, to include the March 2010 Private Opinion Letter from Dr. T. Schmidt.  The claims file should be made available to the examiner for review.  The entire claims file must be reviewed by the examiner in conjunction with each examination and the report should state that such review has been accomplished.

3.  Upon completion of the above-requested development, the RO should readjudicate the Veteran's service connection claims for a cervical spine condition and a mid and lower spine condition, taking into account any newly obtained evidence.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit 

additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand are to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


